DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2020 has been entered.

Status of Claims
	Claims 1, 13, and 14 are currently amended. Claims 2, 3, 5, 7-10, and 12 have been previously amended. Claims 4, 11, and 15 are as originally filed. Claim 6 has been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites limitation “a thermal treatment of the arsenical sulfides of the arsenic bearing sulfides ore in sulfur dioxide atmosphere in absence of air” in lines 2-3. The specification, as originally filed, discloses that SO2 can be generated in situ by partial oxidation of arsenic fraction of arsenical bearing sulfide ore with lean air ([0019], [0021]), but not in the absence of air.  While the specification discloses an experimental example where arsenopyrite is heated with a slow addition of air such that no oxygen was present at outlet of the sample tube ([0026]), this is not equivalent to an arsenic bearing sulfides ore being heated in a sulfur dioxide atmosphere in absence of air. Thus, the claim limitation of heating “in absence of air” is considered new matter.
	Claim 13 similarly recites the limitation “a thermal treatment of the arsenical sulfides of the ore in a sulfur dioxide atmosphere in absence of air” in lines 3-4. The limitation of heating arsenical sulfides “in absence of air” is considered new matter, as set forth above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over GB 888297 A (herein referred to as "GB '297", cited in a previous office action) in view of Meyer et al. (US 2977215 A) and Ortuno et al. (US 2847281 A).
Regarding claim 1, GB ‘297 teaches a method of removing arsenic from arsenopyrite ores via fluidized bed roasting of iron sulfide ores (page 1, lines 11-14). The method involves roasting arsenic contaminated pyrites in an oxygen deficient atmosphere to produce an arsenic-free calcine, while volatilizing sulfur and arsenic (page 5, lines 16-22; claim 1). The volatilized sulfur and arsenic read on sublimates. However, while GB ‘297 teaches that the sulfur is converted to sulfur dioxide (page 1, lines 18-19; page 2, lines 9-10), GB ‘297 does not explicitly teach that the thermal treatment of the arsenical sulfides of the arsenic bearing sulfides ore takes place in a sulfur dioxide atmosphere in absence of air, as well as the sublimate containing As2O3.
Meyer teaches a method of arsenic removal from iron ore and pelletizing the de-arsenized material (Column 1, lines 15-17). Meyer teaches that a common way to remove arsenic from raw materials such as iron-oxide ores is to roast them in a shelved oven or rotary tube furnace in the presence of reducing gases, such as CO, as in the absence of air (Column 1, lines 26-29). Arsenic and iron are reduced to form As2O3 and Fe3O4 (Column 1, lines 29-30), with As2O3 volatilizing at temperatures over 600°C (Column 1, lines 31). 
	GB ’297 and Meyer are analogous because both are directed to removing arsenic from iron ores via roasting.
	GB ‘297 teaches that excess oxygen cannot be tolerated during teach as it will cause oxidation of volatile arsenic compound to solid arsenic compounds (such as As2O5), which 2O3 as taught by Meyer (see MPEP 2141(III)).
Ortuno teaches a process for treating arsenic and sulfur-containing ores under fluidizing conditions (claim 1), including de-arsenication and roasting of arsenopyrite ores (Column 1, lines 48-50).  During this process, the ores come into contact with hot sulfurous gases from the roasting stage (Column 1, lines 55-57). The gases include sulfur dioxide, which can be re-circulated in the continuous process (Column 1, lines 60-65). 
GB ‘297 and Ortuno are analogous because both are directed to removing arsenic from arsenopyrite ores via roasting.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have roasted an arsenic-bearing ore in a sulfur dioxide atmosphere as taught by Ortuno using the method taught by Meyer. Ortuno teaches that when arsenopyrite is heated in atmosphere of sulfur dioxide, to about 500-550°C, its arsenic contents are substantially volatilized (Column 1, lines 35-37).
Regarding claim 3, modified GB ‘297 teaches all the limitations of claim 1 as set forth above. GB ‘297 teaches roasting arsenopyrite, a metallic sulfide ore, which produces FeS, a calcine which contains iron (page 2, line 19), the metallic value of the ore. 
claim 4, modified GB ‘297 teaches all the limitation of claim 1 as set forth above. GB ‘297 teaches roasting arsenopyrite (FeAsS), which contains iron (page 1, lines 11-14). FeS is produced as a calcine, which also contains iron (page 2, line 19)
Regarding claim 5, modified GB ‘297 teaches all the limitation of claim 1 as set forth above. GB ‘297 teaches roasting arsenopyrite (FeAsS), which contains iron (page 1, lines 11-14). Iron is recovered in the form of FeS, Fe3O4, or Fe2O3 (page 2, lines 19-23)
Regarding claim 7, modified GB ‘297 teaches all the limitations of claim 1 as set forth above. GB ‘297 further teaches that arsenic compounds sublimate at temperatures in excess of 650°C (page 4, lines 66-70), which overlaps with the claimed range. The MPEP states that “In the case where the claim ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP 2144.05(I)).
Regarding claim 10, modified GB ‘297 teaches all the limitations of claim 1 as set forth above. GB ‘297 further teaches that arsenic is oxidized in situ, forming sulfur dioxide (page 2, lines 20-23).
Regarding claim 11, modified GB ‘297 teaches all the limitations of claim 1 as set forth above. GB ‘279 teaches fluidized bed roasting of iron sulfide ores which additionally contain arsenic, such as arsenopyrite ores (page 1, lines 11-14). 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GB '297 in view of Meyer and Ortuno as applied to claim 1 above, and further in view of Lalancette et al. (US 2014/0107389, cited in a previous office action).
claim 2, modified GB ‘297 teaches all the limitation of claim 1 as set forth above. However, modified GB ‘297 does not teach sequestration of the As2O3. 
Lalancette teaches a method for sequestrating arsenic oxides, comprising forming an insoluble and stable glass (Abstract). The arsenic oxides result from the oxidation or roasting of metallic sulfide ores, which includes As2O3 ([0013]). In one example, As2O3 is incorporated in a glass by mixing the As2O3 with calcium hydroxide, pyrolusite, and recycled glass and heating the resulting mixture in a refractory crucible at 1250 °C for 15 minutes ([0027]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have sequestered the As2O3 produced by modified GB ‘297 as taught in Lalancette. Lalancette teaches that As2O3 is a pollutant that has to be disposed of in a fashion compatible with environmental regulations ([0013]).
Regarding claim 12, modified GB ‘297 teaches all the limitation of claim 1 as set forth above. However, modified GB ‘297 does not teach sequestration of the As2O3 as a glass.
Lalancette teaches a method for sequestrating arsenic oxides, comprising forming an insoluble and stable glass (Abstract).
As set forth above for claim 2, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have sequestered the As2O3 produced by modified GB ‘297 to form a glass as taught in Lalancette.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GB '297 in view of Meyer and Ortuno as applied to claim 1 above, and further in view of Björnberg et al. (US 4626279 A, cited in a previous office action).
claim 8, modified GB ‘297 teaches all the limitations of claim 1 as set forth above. However, modified GB ‘297 does not teach that the arsenic bearing sulfides ore is enargite, and said thermal treatment is performed at a temperature range between 600°C and 700°C. 
Björnberg teaches a method of preparing a sulphidic concentrate which contains high percentages of arsenic by partially roasting the concentrate in a fluidized bed (Abstract). Björnberg further teaches the arsenic-containing concentrate includes minerals such as enargite (Column 3, lines 7-9) and a reactor temperature within the range of 600-850°C, preferably 650-750°C (Column 6, lines 55-56). The reactor temperature overlaps with the claimed range, creating a prima facie case of obviousness (see MPEP 2144.05(I)).
GB ‘297 only explicitly teaches arsenopyrite as a sulfide bearing ore from which to remove arsenic via roasting (page 1, lines 11-14). As such, one of ordinary skill would naturally look to the art to apply the method of roasting in GB ‘297 to other arsenic-bearing sulfide ores. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have treated enargite at the temperature ranges taught in Björnberg using the process disclosed by GB ‘297 (see MPEP 2143(I)). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GB '297 in view of Meyer and Ortuno as applied to claim 1 above, and further in view of Wang (Oxidation of Cobaltite, cited in a previous office action).
Regarding claim 9, modified GB ‘297 teaches all the limitations of claim 1 as set forth above. However, modified GB ‘297 does not teach that the arsenic bearing sulfides ore is 
Wang teaches controlling arsenic in the oxidation of cobaltite via roasting (Abstract, page iii). Wang further teaches roasting cobaltite samples in a Lindberg laboratory tube furnace at different temperatures, including 950°C (page 21, paragraph 1; page 38 paragraph 3).
GB ‘297 only explicitly teaches arsenopyrite as a sulfide bearing ore from which to remove arsenic via roasting (page 1, lines 11-14). As such, one of ordinary skill would naturally look to the art to apply the method of roasting in GB ‘297 to other arsenic-bearing sulfide ores. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have treated cobaltite at the temperature ranges taught in Wang using the process disclosed by GB ‘297 (see MPEP 2143(I)). The method involves roasting arsenic contaminated pyrites in an oxygen deficient atmosphere at a temperature above 800°C, preferably 800-900°C, to produce an arsenic-free calcine, while volatilizing sulfur and arsenic (page 5, lines 16-22; claim 1). The volatized sulfur and arsenic read on sublimates.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘297 in view of Meyer and Ortuno.
Regarding claim 13, GB ‘297 teaches a method of removing arsenic from arsenopyrite ores via fluidized bed roasting of iron sulfide ores (page 1, lines 11-14). The method involves roasting arsenic contaminated pyrites in an oxygen deficient atmosphere at a temperature above 800°C, preferably 800-900°C, to produce an arsenic-free calcine, while volatilizing sulfur and arsenic (page 5, lines 16-22; claim 1). The volatilized sulfur and arsenic read on sublimates. 3O4, or Fe2O3 (page 2, lines 19-23), which reads on calcines. However, while GB ‘297 teaches that the sulfur is converted to sulfur dioxide (page 1, lines 18-19; page 2, lines 9-10), GB ‘297 does not explicitly teach the thermal treatment of the arsenical sulfides of the arsenic bearing sulfides ores takes place in a sulfur dioxide atmosphere in absence of air, as well as the sublimate containing As2O3.
Meyer teaches a method of arsenic removal from iron ore and pelletizing the de-arsenized material (Column 1, lines 15-17). Meyer teaches that a common way to remove arsenic from raw materials such as iron-oxide ores is to roast them in a shelved oven or rotary tube furnace in the presence of reducing gases, such as CO, as in the absence of air (Column 1, lines 26-29). Arsenic and iron are reduced to form As2O3 and Fe3O4 (Column 1, lines 29-30), with As2O3 volatilizing at temperatures over 600°C (Column 1, lines 31). 
	GB ‘297 teaches that excess oxygen cannot be tolerated during teach as it will cause oxidation of volatile arsenic compound to solid arsenic compounds (such as As2O5), which cannot be volatilized under roasting conditions (page 1, lines 64-71). As such, one of ordinary skill would naturally look to the art to learn how to produce a non-oxidizing atmosphere. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have roasted the arsenic sulfide ores as taught in GB ‘297 in the absence of air to form volatilized As2O3 as taught by Meyer (see MPEP 2141(III)).
Ortuno teaches a process for treating arsenic and sulfur-containing ores under fluidizing conditions (claim 1), including de-arsenication and roasting of arsenopyrite ores (Column 1, lines 48-50).  During this process, the ores come into contact with hot sulfurous gases from the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have roasted an arsenic-bearing ore in a sulfur dioxide atmosphere as taught by Ortuno using the method taught by Meyer. Ortuno teaches that when arsenopyrite is heated in atmosphere of sulfur dioxide, to about 500-550°C, its arsenic contents are substantially volatilized (Column 1, lines 35-37).
Regarding claim 15, modified GB ‘297 teaches all the limitations of claim 13 as set forth above. GB ‘297 teaches roasting arsenopyrite (page 1, lines 11-14).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over GB '297 in view of Meyer and Ortuno as applied to claim 13 above, and further in view of Lalancette.
Regarding claim 14, modified GB ‘297 teaches all the limitations of claim 13 as set forth above. However, modified GB ‘297 does not teach sequestration of arsenic by vitrification of the sublimate.
Lalancette teaches a method for sequestrating arsenic oxides, comprising forming an insoluble and stable glass (Abstract). The arsenic oxides, which includes As2O3, result from the oxidation or roasting of metallic sulfide ores ([0013]), which reads on a sublimate. In one example, As2O3 is incorporated in a glass by mixing the As2O3 with calcium hydroxide, pyrolusite, and recycled glass and heating the resulting mixture in a refractory crucible at 1250 °C for 15 minutes ([0027]). The method taught by Lalancette reads on vitrification, which is known in the art as glass formation. 
2O3 produced by modified GB ‘297 as taught in Lalancette. Lalancette teaches that As2O3 is a pollutant that has to be disposed of in a fashion compatible with environmental regulations ([0013]).

Response to Arguments
Applicant's arguments filed August 20, 2020 have been fully considered but they are not persuasive. 
Applicant argues that GB ‘297 teaches a two-stage roasting process, while the claimed method teaches a one-stage thermal treatment, consisting in a thermal treatment of the arsenic bearing sulfides ore in a sulfur dioxide. Since GB ‘297 teaches additional steps, applicant argues GB ‘297 does not read on the claimed method. However, GB ‘297 teaches the second stage of roasting is considered an optional step (Abstract), with a single stage of roasting being the main embodiment of its process (see claim 1 of GB ‘297). GB ‘297 teaches that in a single stage of roasting, an arsenic-free calcine is produced, with sulfur and arsenic being volatilized as sublimates (page 5, lines 16-22; claim 1). Thus, GB ‘297 still reads on the claimed method of a single-stage thermal treatment. As such, subsequent arguments where applicant only recites an instant claim’s dependence on independent claims 1 and 13 (pages 8 of applicant’s remarks) are also considered unpersuasive.
Applicant’s arguments with respect to the rejection of claim(s) 1, 3-5, 10, and 11 as being anticipated by Björnberg as evidenced by Wang have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 
Applicant’s arguments with respect to the rejection of claim(s) 13 and 15 as being anticipated by Björnberg have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection for claims 13 and 15 as set forth above no longer rely on Björnberg as an anticipatory reference.
Applicant’s arguments with respect to the rejection of claim(s) 1, 3-5, 9, 10, 13, and 15 as being anticipated by Wang have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While Wang is still cited in the new grounds of rejection for claim 9 as set forth above, Wang is utilized as a modifying secondary reference rather than an anticipatory reference. As such, only specific features disclosed in Wang are cited in the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/PHILLIP H LEUNG/Examiner, Art Unit 1733